240 S.W.3d 776 (2007)
Gregory S. BARLOW, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67537.
Missouri Court of Appeals, Western District.
December 18, 2007.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JAMES EDWARD WELSH, JJ.
Prior report: 162 S.W.3d 135.

ORDER
Gregory S. Barlow appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).